Citation Nr: 0719229	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  99-06 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who had verified active duty 
service from November 1963 to July 1969.  Periods of prior 
service are unverified.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on September 7, 
2006, which vacated a July 2005 Board decision as to the PTSD 
issue and remanded the matter for additional action.  The 
requested action concerning translation of identified 
documents in Spanish has been completed.  Although the 
veteran's attorney, in essence, requested the case be 
remanded to the RO for additional development, the Board 
finds such action is not required based upon the Court's 
decision incorporating the terms of the joint motion for 
partial remand.

The case initially arose from a February 1999 rating decision 
by the San Juan, the Commonwealth of Puerto Rico, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
June 2004, the veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the transcript 
of that hearing is of record.

It is significant to note that the July 2005 Board decision 
reopened and remanded the issue of entitlement to service 
connection for a gastrointestinal disorder.  Although 
documents from a temporary file as to this issue are included 
in the present appellate record, there is no indication the 
RO has completed its adjudication of this issue.  As the 
Board continues to have jurisdiction over this matter, it 
must be again remanded to the RO for completion of the 
appropriate action.

The issue of entitlement to service connection for a 
gastrointestinal disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The persuasive medical evidence demonstrates no diagnosis 
of PTSD is warranted based upon events during active service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service nor as a 
result of any established event, injury, or disease during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in September 2002.  That letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that he send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to 
this matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Background

The veteran contends that he suffers from PTSD as a result of 
active duty service in Vietnam.  The service medical and 
personnel records associated with his claims file reveal that 
he served in Vietnam from December 1965 to December 1966 and 
from July 1968 to July 1969.  His MOS was a 12B20, Combat 
Engineer.  In Vietnam, he served with Company C of the 39th 
Engineering Battalion, and Company D of the 31st Engineering 
Battalion.  He did not receive awards or medals indicative of 
participation in combat.  His service medical records do not 
show complaints or treatment for PTSD.

During a VA examination in October 1969, there were no 
complaints or findings of a nervous condition.  

In June 1996, the veteran underwent a psychiatric examination 
by Dr. J.A, in connection with a claim for Social Security 
Administration (SSA) disability benefits.  The veteran 
reported that he had first signs of psychiatric illness in 
September 1995.  Following a mental status examination, the 
diagnosis was major depressive disorder with psychotic 
features.  Records show the veteran has been found to be 
disabled for SSA disability purposes with a primary diagnosis 
of major depression.

He underwent another disability examination for SSA purposes 
by Dr. EC. in July 1996 and reported that he had lost 
interest in things, was irritable, did not sleep well, had 
decreased libido, was anxious, had frequent nightmares, and 
heard auditory hallucinations.  He reported that he had the 
symptoms for the past two years.  It was noted that 
previously he worked as a police officer for 15 years and as 
director of security at a hotel for two years.  He noted he 
was recently fired from his job.

Upon mental status examination, he had a blunted affect and 
depressed mood.  His speech was logical, coherent and 
relevant.  There were no ideas of reference, obsessions or 
phobias.  There was no evidence of hallucinations during the 
interview.  His immediate memory was impaired but his short 
term and long-term memory was intact.  He showed good 
attention but poor concentration.  He showed good social 
judgment but poor insight.  There was no evidence of suicidal 
ideation or homicidal ideation.  The diagnosis was major 
depressive disorder.

He was hospitalized at the First Pan-American Hospital in 
October 1996 due to symptoms of aggression in the home, poor 
impulse control, depressed mood and suicidal ideation.  Upon 
discharge, he was diagnosed with PTSD and unspecified 
depression.  He also had acute stress and problems with his 
primary support group.

During an April 1998 psychiatric evaluation by Dr. J.A. the 
veteran reported that he suffered from stress due to 
experiences in Vietnam.  On examination he was depressed and 
had low self esteem.  There were no auditory or visual 
hallucinations.  His judgment and introspection were 
mediocre.  The diagnoses were severe anxiety with history of 
PTSD, and severe major depression with psychotic traits.  The 
examiner opined that his condition developed due to his 
service in Vietnam.

The veteran underwent a VA examination and social and 
industrial survey in September 1998.  It was noted that prior 
to the examination the examiner reviewed the claims file.  
History revealed that he was married with two children.  He 
had a high school equivalency diploma.  Following his 
military service, he was a policemen for 15 years.  The last 
job he had with the police was as an explosives technician.  
Thereafter, he worked in a private security detail and as 
assistant security director at a resort.  It was noted he was 
fired in 1995.  The examiner noted that there was no evidence 
of treatment for a psychiatric condition until 1995.

Upon mental status examination, the veteran reported a 
history of nightmares of combat without reference to any 
specific incidents.  His thought process was relevant and 
coherent.  Primarily, he was angry and depressed.  It was 
noted he expressed anger towards VA and felt entitled to 
compensation due to the fact that he served honorably in the 
military and volunteered to serve in Vietnam.  The examiner 
opined that the veteran's history of employment and current 
psychiatric symptomatology did not support a finding that he 
suffered from PTSD due to his military service.  The 
diagnosis was dysthymia with associated anxiety.

The veteran underwent a psychiatric examination with Dr. J.A. 
in April 1999.  The examiner noted that the veteran had a 
history of intense fear, helplessness, or horror of 
incidence, recurrent and intrinsic distressing recollection 
of events, flashback episodes, irritability, hypervigilance, 
and exaggerated startle response.  In terms of stressors, he 
reported that he saw the death of companions after a gasoline 
explosion, the death of his colonel in a helicopter accident, 
and a mine explosion that resulted in the deaths of several 
children.  The examiner opined that the veteran met the 
criteria for a diagnosis of PTSD due to experiences in the 
Vietnam War.

The veteran was hospitalized in June 2000 and July 2000 with 
a diagnoses of depression and PTSD.

He underwent another VA examination in September 2002.  The 
examiner is shown to have reviewed the claims file prior to 
the examination.  The veteran reported that he was currently 
depressed and irritable.  He reported insomnia, anxiety, and 
increased tension.  He reported nightmares about people 
persecuting him or in which he was going to kill someone.  He 
did not report nightmares pertaining to combat experiences in 
Vietnam.  He did not report intrusive, recurrent, or 
distressing thoughts about combat experiences in Vietnam.  He 
did not have avoidant behavior related to combat experiences.  
He did relate that on several occasions he had intrusive 
self-harm ideology.

With respect to his military history, he reported that he 
witnessed a gas line explosion in Vietnam.  He stated he was 
about 500 yards away and that he was later told that some 
soldiers died in the incident.  He also reported that his 
colonel died as a result of a sniper attack, but indicated he 
was not near the incident nor a witness to the incident.  On 
another occasion, a group of soldiers were killed when they 
were ambushed.  He stated he did not participate in the 
mission and was told about the event by other soldiers.

The examiner noted that the veteran was not observed to be 
anxious, distressed, or depressed in describing his 
experiences in Vietnam.  He did not report feeling intense 
fear, helplessness or horror at the time when he experienced 
the events in Vietnam.

Following a mental status examination and review of the 
veteran's post-military employment and social history, the 
examiner noted that the veteran did not meet the criteria for 
a diagnosis of PTSD.  His memories of Vietnam were not 
intrusive.  He did not react in fear to the event witnessed 
in Vietnam.  There was no evidence of avoidance of stimuli 
associated with the trauma.  The examiner found he met the 
diagnostic criteria for a diagnosis of major depressive 
disorder, but did not attribute this disorder to service.

In a September 2003 opinion, a VA examiner noted that the 
veteran's stressors were not sufficient, that the remaining 
elements to support a diagnosis of PTSD were not met, that 
there was no link between a given diagnosis and a recognized 
stressor in service, and that the diagnosis of PTSD by Dr. 
J.A. was not based upon symptomatology of PTSD, but due to 
the fact that the veteran was a Vietnam veteran.  Based upon 
the records, history and evaluations, the examiner opined 
that the veteran did not fulfill the diagnostic criteria for 
PTSD.

In statements and personal hearing testimony the veteran 
testified with respect to his experiences in Vietnam and his 
current symptomatology.  He described events he experienced 
during service in Vietnam involving exposure to sniper 
attacks and deaths due to explosions on his worksite without 
specific information as to verifiable events other than the 
death of Lieutenant Colonel E.E.L.

In correspondence dated in June 2002 the Department of the 
Army, Center for Unit Records Research noted that records 
showed Lieutenant Colonel E.E.L. was killed in action in an 
aircraft accident in May 1966.  Operation Reports-Lessons 
Learned from the 39th Engineering Battalion for the time 
period from May to October 1966 were also provided.  These 
records reflect that Company C was engaged in the 
construction of roads, bridges, and fuel supply lines, and 
engaged in mine sweeping.  The records do not document 
contact with enemy forces.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2006).  Section 4.125(a), 38 C.F.R., incorporates 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) as the governing criteria for diagnosing PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Based upon the evidence of record, the Board finds the 
preponderance of the evidence indicates that the veteran's 
psychiatric symptomatology does not meet the diagnostic 
criteria for a diagnosis of PTSD.  Although the veteran was a 
member of a combat engineering company, there is no verified 
or verifiable incident involving an actual encounter with 
enemy forces to establish his status as a combat veteran for 
VA compensation purposes.  The Board has considered the 
opinion of Dr. J.A. that the veteran has PTSD and records 
from First Pan-American Hospital that reflect dual diagnoses 
of major depressive disorder and PTSD.  The Board finds, 
however, the more definitive opinions expressed by different 
VA examiners in September 1998, September 2002, and September 
2003 to be persuasive.  

These VA examiners following a review of the veteran's 
records and a mental status examination found the 
symptomatology did not meet the diagnostic criteria for PTSD.  
In determining that the veteran did not meet the criteria for 
a diagnosis of PTSD, the examiner in September 2002 reported 
the specific diagnostic criteria that were not present.  She 
noted that the veteran was not witness to many of the 
stressful service incidents described, that at the time of 
the event the veteran did not elicit a reaction of intense 
fear, helplessness or horror, and that he did not presently 
have intrusive, recurrent, or distressing thoughts about 
combat experiences in Vietnam.  The September 1998 examiner 
also noted that the veteran's non-specific nightmares were 
the only symptoms present that related to possible PTSD.

Moreover, in addition to the veteran's reported history the 
three VA examiners had the benefit of review of the prior 
examination reports.  Following examination of the veteran 
and consideration of his documented medical history and 
assertions, the examiners specifically concluded that his 
symptoms did not meet the criteria for a diagnosis of PTSD.  
In addition, the veteran's Social Security Administration 
disability records support the conclusion that the veteran is 
disabled due to a major depressive disorder rather than PTSD.  
Collectively, these persuasive opinions have more probative 
weight than evidence of record showing diagnoses of PTSD.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim.




ORDER

Entitlement to service connection for PTSD is denied.


REMAND

As noted above, the veteran was notified of the VCAA duties 
to assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in September 
2002.  

A review of the record shows that additional evidence 
pertinent to the issue of entitlement to service connection 
for a gastrointestinal disorder was added to the record.  
There is no indication, however, that issue was re-
adjudicated or properly presented for final appellate review.  
It appears that the claims file was transferred for action on 
the issue remanded by the Court without regard for the 
previously remanded issue.  As the additional evidence 
received has not been addressed in a supplemental statement 
of the case and agency of original jurisdiction has not been 
waived, the issue must be remanded for completion of the 
appropriate development.  See 38 C.F.R. § 20.1304 (2006).  
Therefore, the Board finds additional development is required 
prior to appellate review.

Accordingly, the case is REMANDED for the following:

After completion of any additional 
development deemed necessary, the RO 
should review the issue remaining on 
appeal of entitlement to service 
connection for a gastrointestinal 
disorder.  All applicable laws and 
regulations should be considered.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


